     Case 2:14-cr-00154-CJB-JVM Document 773 Filed 06/04/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                    CRIMINAL ACTION
   AMERICA

   VERSUS                                              No.: 14-154

   ANTWINE SMITH                                       SECTION: “J” (1)




                              ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 760) filed

by Defendant, Antwine Smith, and an opposition thereto (Rec. Doc. 772) filed by the

Government. Having considered the motions and legal memoranda, the record, and

the applicable law, the Court finds that Defendant’s motion is DENIED as

premature.

                 FACTS AND PROCEDURAL BACKGROUND

      On November 15, 2018 Defendant was sentenced by this Court to 78 months

imprisonment after pleading guilty to conspiracy to distribute and possess with the

intent to distribute one kilogram or more of heroin. (Rec. Doc. 715). Defendant is

currently incarcerated at FCC Yazoo City with a projected released date of May 11,

2021. On May 15, 2020, the Court received Defendant’s present motion seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Defendant cites the potential
          Case 2:14-cr-00154-CJB-JVM Document 773 Filed 06/04/20 Page 2 of 4



for a Covid-19 outbreak at his place of imprisonment, as well as alleged medical issues

placing him in a high-risk category for Covid-19, as the basis for his release. 1

                                                 DISCUSSION

           If “extraordinary and compelling reasons exist,” a district court has the

authority to reduce a prisoner’s sentence via compassionate release. § 3582(c)(1)(A).

Before hearing the merits of a prisoner’s compassionate release motion, however, a

prisoner must first meet certain procedural requirements. Specifically, a district

court may only entertain a compassionate release motion if it is filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. Although the Court recognizes that a minority of

district courts, primarily in the Second Circuit, have found these requirements to

be waivable by the sentencing court, this Court agrees with the position taken by

other sections of the Eastern District of Louisiana, i.e. that failure to meet the so-

called “exhaustion” requirements of 3582(c)(1)(A) forecloses the avenue to relief. See

United States v. Calogero, No. 18-203 “R” (E.D. La. Apr. 14, 2020) (Vance, J.), ECF

No. 74, at 2-3 (compassionate release inappropriate because 30 days had not passed

since defendant’s warden received his request, and he had not exhausted

administrative remedies); United States v. James, No. 13-84 “G” (E.D. La. Apr. 16,

2020) (Brown, J.), ECF No. 95, at 12 (denying compassionate release for failure to



1
    Defendant claims he has “Hypertension, Diabetes, Heart Disease, and High Cholesterol.” (Rec. Doc. 760 at 2).


                                                          2
     Case 2:14-cr-00154-CJB-JVM Document 773 Filed 06/04/20 Page 3 of 4



exhaust administrative remedies and observing that“[t]his Court agrees with the

overwhelming majority of courts on the exhaustion issue. Section 3582(c)(1)(A)’s

exhaustion requirement is set out in mandatory terms and does not enumerate any

exceptions”) (citing cases); United States v. Celestine, No. 18-83 “H” (E.D. La. Apr.

13, 2020) (Milazzo, J.), ECF No. 133, at 3 (“While this Court is sympathetic to

Defendant’s request, it has no authority to consider it until Defendant exhausts the

requirements of the FSA.”).

      Here, Defendant has not exhausted his BOP administrative rights nor have

thirty days passed since the warden received Defendant’s request to bring a

compassionate release motion on his behalf. Rather, Defendant submitted his

request to the warden of FCC Yazoo City on May 11, 2020, only four days before

submitting his present motion before the Court (Rec. Doc. 772-1). Thus, Defendant’s

motion is premature, as he is required to wait until June 10, 2020 before filing a

Motion for Compassionate Release. See United States v. Elam, No. 20-1298, 2020

WL 2845694 at *5 (6th. Cir. 2020) (“If (rather than dismissing) we sat on untimely

compassionate release motions until the 30-day window ran its course, we could end

up reviewing stale motions. Better to have [Defendant] refile with the benefit of

whatever additional insight he may have gleaned.”).

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 760) is DENIED without prejudice as premature.



                                          3
Case 2:14-cr-00154-CJB-JVM Document 773 Filed 06/04/20 Page 4 of 4



New Orleans, Louisiana, this 4th day of June, 2020.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                  4
